Title: To James Madison from David Pearce, 1 April 1813
From: Pearce, David
To: Madison, James


Sire,
Gloucester April 1. 1813
Your Petitioner extensively engaged in privateering during the last war with England, and had the pleasure of furnishing large and seasonable supplies to his country, but for which, owing to the depreciation of Paper Credit, he never realised a suitable recompence.
Your Petitioner within a few years has lost a large fortune and is now without a bussiness, or the means of subsistence.
Your Petitioner prays for some employment in the service of his Country. He thinks himself capable of modeling, or overseeing the building, or fitting out of Vessels of War. He can be well recommended and was assured by Governor Langdon, The Hon. William Eustis and General Dearborn that they had written to interest your Honour in his favour, but nothing has yet offered he is yet waiting at the Pool. It is for your Excellency to speak the word and it is done. May it please your Excellency to write me a line, as did the Worthy General Washington, Let the fruit of this Petition be what it will, I would still with the greatest respect, subscribe myself, your Excellencys, steady friend and Humble Servant,
David Pearce
 